UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)May 17, 2011 SUNWIN INTERNATIONAL NEUTRACEUTICALS, INC. (Exact name of registrant as specified in its charter) Nevada 000-53595 56-2416925 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 6 Shengwang Avenue, Qufu, Shandong China (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (86) 537-4424999 not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01Regulation FD Disclosure. On May 17, 2011 Sunwin International Neutraceuticals, Inc. issued a press release announcing its collaboration with WILD Flavors GmbH and Domino Foods, Inc. on their efforts to introduce all natural, low calorie and no calorie sweeteners that contain Sunwin Stevia™.A copy of the press release is furnished as Exhibit 99.1 to this report. Pursuant to General Instruction B.2 of Form 8-K, the information in this Item 7.01 of Form 8-K, including Exhibit 99.1, shall not be deemed “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934 or otherwise be subject to the liabilities of that section, nor is it incorporated by reference into any filing of Sunwin International Neutraceuticals, Inc. under the Securities Act of 1933 or the Securities Exchange Act of 1934, whether made before or after the date hereof, regardless of any general incorporation language in such filing. Item 9.01Financial Statements and Exhibits. (d)Exhibits 99.1JointPress release of Sunwin International Neutraceuticals, Inc., Domino Foods, Inc. and WILD Flavors GmbH dated May 17, 2011. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SUNWIN INTERNATIONAL NEUTRACEUTICALS,INC. Date:May 17, 2011 By:/s/ Dongdong Lin Dongdong Lin, Chief Executive Officer
